Citation Nr: 1225665	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  99-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 17, 2002, for a grant of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 11, 2003 for a grant of entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  He had service in the Republic of Vietnam from July 1970 to September 1971.  In Vietnam, the Veteran's primary military occupational specialties were cannoneer and radio telephone operator.  

In August 2005, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  The RO assigned a 30 percent disability, effective September 17, 2002 and a 70 percent rating, effective June 15, 2005.  The Veteran disagreed with the effective date of service connection, and the Veteran perfected an appeal to the Board of Veterans' Appeals (Board) on appeals.  

The issue of entitlement to an earlier effective date for a TDIU was before the Board in July 2008, at which time, it was remanded for further development.  Following the requested development, the RO confirmed and continued June 15, 2005 as the effective date of the Veteran's TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In January 2010, the Board granted the Veteran a 50 percent rating for PTSD, effective prior to March 11, 2003.  The Board also granted a 100 percent schedular evaluation for PTSD, effective March 11, 2003.  In addition, the Board granted the Veteran an initial 40 percent rating for type 2, diabetes mellitus.  The Board denied ratings in excess of 10 percent for peripheral neuropathy in each of the Veteran's lower extremities.  

In January 2010, the Board remanded for further development/adjudication, the issues of entitlement to an effective date prior to September 17, 2002 for service connection for PTSD and entitlement to an effective date prior to June 15, 2005 for a TDIU.  Following the requested development, the RO confirmed and continued September 17, 2002, as the effective date of service connection for PTSD.  The RO also found that the Veteran was not entitled to a TDIU prior to March 11, 2003, the date that the Veteran's 100 percent schedular rating for PTSD became effective.  Thereafter, the case was returned to the Board for further appellate consideration.  
In September 2001, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  On August 24, 1998, VA received the Veteran's original claim of entitlement to service connection for PTSD.  

2.  The presence of PTSD was established July 9, 2002.  

3.  A 100 percent schedular evaluation, became effective for PTSD on March 11, 2003.  

4.  On September 28, 2004, the RO received the Veteran's claim of entitlement to a TDIU.  

5.  Prior to March 11, 2003, the Veteran had a 50 schedular rating for PTSD, then his sole service-connected disability.  

6.  Prior to March 11, 2003, the Veteran had 2 years of college education and work experience as a coal miner, automobile salesman and general manager at an automobile dealership.  

7.  Prior to March 11, 2003, the Veteran's service-connected PTSD did not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  



CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date prior to September 17, 2002, for service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.400(o)(1) (2011).

2.  The criteria have not been met for an effective date prior to March 11, 2003 for a TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.400(o)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to earlier effective dates for service connection for PTSD and for a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On August 24, 1998 and September 28, 2004, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the applications. 

Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and for an increased rating.  In particular, VA informed the Veteran of the manner in which VA determines effective dates for various benefits.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment since April 1974 by private health care providers, including The Bellaire Medical Group, the Monroe Family Health Center, E. L. E., M.D., Wetzel County Hospital, C. J. B., D.O., and J. W. F., D.O.; the transcript of his September 2001 hearing before the undersigned Veterans Law Judge; October 2005 statements from the Veteran's former employer and from two longtime friends, W. K. and R. A.; a December 2005 report from C. B., M.Ed., a vocational specialist; a February 2006 report from J. M., Ph.D.; the Veteran's Social Security records; and a February 2012 opinion from the Director of the VA Compensation and Pension Service.  

In December 2002, June 2005, and June 2007, VA examined the Veteran to determine the nature and extent of impairment attributable to his service-connected PTSD and the effect it had on his ordinary daily activities, including his ability to work.  The VA examination reports show that the examiners reviewed the Veteran's medical history, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

During his October 1969 service entrance examination, the Veteran reported that he was in fair health.  He responded in the affirmative, when asked if he then had, or had ever had, nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  

The Veteran's service treatment records and the report of his September 1971 service separation examination are negative for any complaints or clinical findings of a psychiatric disorder.

In October 1984, the Veteran was depressed and anxious and was treated at the Monroe County Family Health Center.  There was no psychiatric diagnosis.  There was a reference to wartime problems.  

On August 24, 1998, the RO received the Veteran's original claim of entitlement to service connection for PTSD.  

In December 1998, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The RO found that the Veteran did not have a diagnosis of that disorder.  

VA treatment records show that on September 25, 2001, the Veteran's representative wanted the Veteran to get counseling in conjunction with his claim of entitlement to service connection for PTSD.  

On December 27, 2002, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present, including, but not limited to, PTSD.  Following the examination, the relevant diagnoses were impulse control disorder, not otherwise specified and personality disorder, not otherwise specified.  While psychologic testing suggested the presence of PTSD, the examiner found that in light of the clinical findings, such a test result more than likely represented a false positive.  It was noted that his symptoms were mild to moderate, and his assigned GAF was 65 with serious social impairment versus occupational support of his aggressiveness.  

VA records, dated from July 9, 2002 through March 10, 2003, show that the Veteran was treated, in part, for PTSD.  On July 9, 2002, the Vet Center in Wheeling, West Virginia referred him to the Wheeling VA Medical Center (MC) for participation in PTSD groups.  On September 17, 2002, the relevant diagnoses were rule out chronic PTSD with an exacerbation of symptoms; impulse control disorder, not otherwise specified; and rule out dysthymia.  During his treatment, the Veteran's assigned GAF was between 55 and 65.  It was noted that he was a general manager for an automobile dealership.  In March 2003, the Veteran reportedly quit his job, after getting into a conflict with his boss.  Thereafter, he looked for work.  In March 2003, it was also noted that the Veteran had depression.  During treatment in July 2003, the Veteran was found to have bipolar disorder, and in December 2003 and in March and August 2004, the diagnosis was rule out bipolar disorder.  During treatment on March 26, 2004, the Veteran reported that he had found work at a car dealership but did not get along with his boss and lost his job after two days.  In June 2004, it was noted that the Veteran no longer drove due to syncopal episodes.  In September 2004, it was noted that he had been receiving disability benefits for a year and a half.  In March 2005, the Veteran was again found to have bipolar disorder.

In November 2003, the RO granted the Veteran's claim of entitlement to service connection for diabetes mellitus.  The RO assigned a 20 percent disability rating for that disorder, effective March 25, 2003.  

On September 28, 2004, the RO received the Veteran's claim of entitlement to a TDIU.  

On June 15, 2005, the Veteran was re-examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  Following the examination, the relevant diagnoses were chronic, moderate PTSD; dysthymia; and a personality disorder, not otherwise specified, by history.  He was assigned a GAF of 40.  

In August 2005, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  The RO assigned a 30 percent disability rating, effective September 17, 2002 and a 70 percent rating effective June 15, 2005.

In October 2005, the Veteran's former employer reported that the Veteran had retired as the General Manager of an automobile dealership but that he was not entitled to any lump sum payment or sick, retirement, or other benefits.

In October 2005, two long time friends of the Veteran, W. K. and R. A. attested to the Veteran's quick temper and moodiness.  

In December 2005, C. B., a vocational specialist, performed an individual unemployability assessment of the Veteran.  He noted that in the early 1970's, the Veteran had earned an Associates Degree in Business.  He also noted that due to emotional instability, the Veteran had changed jobs frequently, initially while working as a coalminer and later as a car salesman and general manager at an automobile dealership.  Mr. B. found that the Veteran had last worked on a regular basis in March 2003 and suggested that the effective date for a TDIU could revert to that date.  

In December 2005, the RO granted the Veteran's claim of entitlement to service connection for peripheral neuropathy in his lower extremities.  The RO assigned a 10 percent disability rating for each lower extremity, effective April 18, 2005.  The RO also granted the Veteran's claim of entitlement to a TDIU, effective June 15, 2005.  

In February 2006, the Veteran's claims file was reviewed by J. M., Ph.D.  Dr. M. found that the Veteran had had PTSD ever since his return from Vietnam and certainly since he filed his original claim for service connection on August 24, 1998.  In so finding, Dr. M. noted discrepancies in the findings of a VA psychology intern in November 2001 from those of a more experienced VA examiner the following month.  The intern had cited inconsistencies in the Veteran's responses to psychological testing with his presentation during a clinical interview and interpreted such inconsistencies as a suggestion that the Veteran was trying to fabricate or bolster his claim of service connection for PTSD.  

Dr. M. stated that more experienced VA examiner had noted that the Veteran had attempted, without success, to get help at the same VA facility 10 years earlier.  Following his evaluation of the Veteran, the VA examiner reportedly wanted to rule out bipolar disorder, dysthymia, organic affective disorder, and explosive personality disorder.  Dr. M. found it significant that the VA examiner did not indicate the need to rule out major depression or PTSD, stating that there was sufficient symptomatic evidence for both.  

In resolving the discrepancies between the VA psychology intern and the more experienced VA examiner, Dr. M. believed that Veteran had made a conscious effort to protect the young psychology intern from the intensity of his feelings but felt no need to make an effort to protect the more experienced VA examiner.  

In addition to the foregoing, Dr. M. cited the Veteran's testimony at his September 2001 hearing, as well as histories of PTSD manifestations during VA treatment in August 2002 and January 2005 to further bolster his argument that the Veteran's PTSD had been manifested prior to September 17, 2002.  In particular, he noted the Veteran's testimony that he had had flashbacks during the years shortly after his return from Vietnam and that he continued to have problems with sleep and hypervigilance.  

Finally, Dr. M. noted a statement from the Veteran's wife that the Veteran had changed dramatically after his return from Vietnam.  His daughter also submitted a statement indicating that the Veteran had a short fuse and that he had been unable to attend her basketball games in high school because he couldn't handle the crowds.

In June 2007, the Veteran was reexamined by VA.  The claims file was not provided; however, the examiner reviewed the Veteran's VA medical records on the computerized patient record system.  Following the examination, the relevant diagnoses were PTSD, chronic, due to Vietnam traumas; Bipolar II Disorder, by history; alcohol dependence in remission for 20 years; cannabis dependence in remission for 15 years; and personality disorder, not otherwise specified, by history.

In June 2006, the Veteran was granted Social Security Disability benefits due primarily to degenerative joint disease of the right knee and secondarily to diabetes mellitus.  The Social Security Administration found that those disabilities had begun March 1, 2004.  Records associated with the Veteran's award of benefits note the presence of PTSD from Vietnam, depression, and personality disorder.

In December 2011, the RO forwarded the Veteran's claims file to the Director of the VA Compensation and Pension Service (Director)for consideration of an extraschedular evaluation of the Veteran's claim for a TDIU prior to March 11, 2003.  In reviewing the claims file, the Director found no diagnosis of PTSD prior to June 17, 2002 and no evidence of incapacitating episodes or marked interference with employment, due to PTSD, prior to March 11, 2003.  Consequently, the Director concluded that an extraschedular evaluation was not warranted either for an effective date prior to June 17, 2002 for service connection for PTSD or for a TDIU prior to March 11, 2003.  

The Relevant Law and Regulations - PTSD

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

Recently, the United States Court of Veterans Appeals held that although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Analysis - PTSD

The Veteran contends that his PTSD was first manifested prior to September 17, 2002.  Therefore, he maintains that entitlement to service connection for that disorder is warranted prior to that date.  After reviewing the record, the Board agrees.  Accordingly, that claim will be allowed to the extent indicated.

A review of the record is silent for any complaints or clinical findings of PTSD until August 1998, when the Veteran submitted his claim of entitlement to service connection.  Although the October 1984 treatment record from the Monroe County Family Health Center showed that the Veteran was depressed and anxious and referred to wartime problems, there was no psychiatric diagnosis.  Indeed, following the Veteran's claim for service connection, there was no mention of PTSD until September 2001.  While the Veteran was referred to VA for counseling in connection with his claim for service connection, there was no diagnosis or findings of PTSD associated with that referral.  Moreover, that referral was from a layman, the Veteran's representative.  As a layman, the representative is only qualified to report on matters which are capable of lay observation.  He is not qualified to render opinions which require medical expertise, such as the diagnosis of the Veteran's symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, his referral does not necessarily suggest the presence of any particular psychiatric disability.    

The medical evidence did not suggest the presence of PTSD until July 9, 2002.  At that time, a counselor at the Wheeling, West Virginia Vet Center referred the Veteran to the Wheeling VAMC for group therapy specifically for PTSD.  In making such a referral, it is reasonable to conclude that the Vet Center Counselor strongly suspected the presence of PTSD.  He is qualified to make such a decision, and, as such, the Board finds that the Veteran's PTSD was first manifested July 9, 2002.  Accordingly, an earlier effective date for service connection for PTSD is warranted, and to that extent, the appeal is granted.

In arriving at this decision, the Board has carefully considered the recent opinion of J. M., Ph.D., that the Veteran has had PTSD since service.  Dr. M.'s opinion notwithstanding, the record is silent for any complaints or clinical findings of PTSD until July 9, 2009.  Indeed, other than the January 1984 report, the treatment records from private health care professionals, as well as VA, dated in March and April 1974 and from February 1983 through August 1998 are negative for any findings of PTSD, even by history.  In this regard, the Board notes that the Veteran did not file his initial claim of entitlement to service connection for a psychiatric disorder, including PTSD, until August 24, 1998.  Had he been experiencing chronic psychiatric problems since service, it is reasonable to expect that he would have filed a claim for compensation sometime during the intervening 27 years.  After all, he certainly knew how to do so, having filed claims for VA compensation for a left knee disorder in October 1971 and July 1975.  That he did not do so with respect to a psychiatric disorder, including PTSD, militates against his claim.  

In addition to the foregoing, the Board notes that Dr. M's opinion has been rebutted by 3 VA psychiatric examiners.  Unlike Dr. M., the VA examiners had face to face interviews with the Veteran giving them a chance to not only hear the Veteran's responses but to observe his facial expressions and demeanor when giving those responses.  Consequently, the Board finds the combination of the treatment records and the VA examination reports to give a more comprehensive picture of the Veteran's psychiatric disorder than the report of Dr. M.  Accordingly, those records and reports have greater probative value than Dr. M.'s opinion.  

Although Dr. M.'s opinion was effectively rebutted by a combination of the Veteran's VA treatment records and VA examiners, VA sent the record to the Director of the VA Compensation and Pension Service for an opinion.  Following his review of the record, he concurred with the assessment that an effective date prior to September 17, 2002, for service connection for PTSD was not warranted.  

In light of the foregoing discussion, the Board is of the opinion that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested prior to July 9, 2002.  Therefore, the Veteran does not meet the criteria for an effective date prior to that date.  Accordingly, an earlier effective date is not warranted.  

The Applicable Law and Regulations - The TDIU

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2006).

When the Veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  In this case, the Veteran has clearly met the rating criteria.  Indeed, since March 11, 2003, the Veteran has met the schedular criteria for a 100 percent disability rating for PTSD.  

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).
Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  With amputations, sequelae of fractures and other residuals of traumatism shown to be of static character, a showing of continuous unemployability from date of incurrence, or the date the condition reached the stabilized level, is a general requirement in order to establish the fact that present unemployability is the result of the disability.  However, consideration is to be given to the circumstances of employment in individual claims, and, if the employment was only occasional, intermittent, tryout or unsuccessful, or eventually terminated on account of the disability, present unemployability may be attributed to the static disability.  Where unemployability for pension previously has been established on the basis of combined service-connected and nonservice-connected disabilities and the service-connected disability or disabilities have increased in severity, §4.16 is for consideration.  38 C.F.R. § 4.18.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2002).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Id.; see Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg concurring) (A GAF of 40 signifies considerably greater occupational impairment than a GAF of 50.)  

Analysis - The TDIU

The Veteran contends that the effective date prior to March 11, 2003 is warranted for the assignement of his TDIU.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

As noted above, the assignment of a 100 percent schedular evaluation for PTSD became effective March 11, 2003.  By its very nature, such a rating contemplates total occupational impairment, and, therefore, it would be superfluous to consider the potential for a TDIU after that date.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Prior to March 11, 2003, service connection was only in effect for PTSD, evaluated as 50 percent disabling.  As such, the Veteran did not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).  The salient question then is whether he was unemployable due solely to his PTSD.  

A review of the evidence discloses that prior to March 11, 2003, the Veteran's PTSD was manifested, primarily, by a dysthymic mood with a congruent affect, occasional intrusive thoughts, and poor impulse control.  However, such manifestation were not commensurate with total industrial impairment, as the evidence showed that he was fully employed.  Moreover, his treatment records and examination reports show that he was cooperative, alert, and well-oriented.  He was neatly dressed, and his behavior was appropriate.  His speech was clear, coherent, and productive, and he demonstrated good comprehension.  In addition, his memory was intact, and he gave appropriate responses to questions regarding judgment.  On further examination, the Veteran's thought processes and content were also intact, and he denied any hallucinations, delusional thinking, suicidal thoughts, or homicidal ideation.  In fact, prior to March 11, 2003, the Veteran's GAF had been primarily from 55 to 65 indicating no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In sum, prior to March 11, 2003, the Veteran's PTSD did not meet or more nearly approximate the criteria for a showing of unemployability, let alone unemployability due solely to his service-connected PTSD.  Therefore, prior to that date, a TDIU was not warranted.  To that extent, the appeal is denied.  
In arriving at this decision, the Board has considered the December 2005 report from C. M., M.Ed., a board certified disability management specialist.  Following his review, Mr. M. concluded that the Veteran had been unemployable since quitting his job in March 2003 and certainly no later than June 2005, when the Veteran was assigned a GAF of 40.  Inasmuch as Mr. M. does not find the Veteran unemployable prior to March 2011, his opinion does not support the Veteran's claim for an earlier effective date for a TDIU.  


ORDER

Entitlement to an effective of July 9, 2002 is granted for service connection for PTSD.  

Entitlement to an effective date prior to March 11, 2003 is denied for a TDIU.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


